 



EXHIBIT 10.3
SECURITY AGREEMENT
     1. Grant of Security Interest. For valuable consideration, each of the
undersigned eTELECARE GLOBAL SOLUTIONS-US, INC., a Delaware corporation (“Global
Solutions-US”); eTELECARE GLOBAL SOLUTIONS-AZ, INC., an Arizona corporation
(“Global Solutions-AZ”), and any corporation, limited liability company and
partnership that shall become a party hereto pursuant to Section 6(c) or any of
them (“Debtor”), hereby grants and transfers to WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) a security interest in all of the property of Debtor
described as follows (collectively, the “Collateral”):
     (a) all accounts, deposit accounts, contract rights, chattel paper (whether
electronic or tangible), instruments, promissory notes, documents, general
intangibles, payment intangibles, investment property, software, letter of
credit rights, health-care insurance receivables and other rights to payment of
every kind now existing or at any time hereafter arising;
     (b) all inventory, goods held for sale or lease or to be furnished under
contracts for service, or goods so leased or furnished, raw materials, component
parts, work in process and other materials used or consumed in Debtor’s
business, now or at any time hereafter owned or acquired by Debtor, wherever
located, and all products thereof, whether in the possession of Debtor, any
warehousemen, any bailee or any other person, or in process of delivery, and
whether located at Debtor’s places of business or elsewhere;
     (c) all money and property heretofore, now or hereafter delivered to or
deposited with Bank or otherwise coming into the possession, custody or control
of Bank (or any agent or bailee of Bank) in any manner or for any purpose
whatsoever during the existence of this Agreement and whether held in a general
or special account or deposit for safekeeping or otherwise;
     (d) all right, title and interest of Debtor under licenses, guaranties,
warranties, management agreements, marketing or sales agreements, escrow
contracts, indemnity agreements, insurance policies, service or maintenance
agreements, supporting obligations and other similar contracts of every kind in
which Debtor now has or at any time hereafter shall have an interest; and
     (e) all goods, tools, machinery, furnishings, furniture and other equipment
and fixtures of every kind now existing or hereafter acquired, and all
improvements, replacements, accessions and additions thereto and embedded
software included therein, whether located on any property owned or leased by
Debtor or elsewhere, including, without limitation, any of the foregoing now or
at any time hereafter located at or installed on the land or in the improvements
at any of the real property owned or leased by Debtor, and all such goods after
they have been severed and removed from any of said real property;

 



--------------------------------------------------------------------------------



 



together with whatever is receivable or received when any of the foregoing or
the proceeds thereof are sold, leased, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, and all rights to
payment with respect to any claim or cause of action affecting or relating to
any of the foregoing (collectively, “Proceeds”).
     2. Obligations Secured. The obligations secured hereby are the payment and
performance of: all obligations of Debtor under this Agreement, the Credit
Agreement dated July 23, 2007 (the “Credit Agreement”) between Global
Solutions-US, Global Solutions-AZ and Bank, the Revolving Line of Credit Note
dated July 23, 2007 by Global Solutions-US and Global Solutions-AZ in favor of
Bank and any other agreements executed and delivered by Debtor in connection
with the foregoing. The word “Indebtedness” is used herein in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of Debtor, or any of them, heretofore, now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement, and whether Debtor may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.
     3. Termination. This Agreement will terminate upon the performance of all
outstanding obligations of Debtor to Bank, including, without limitation, the
payment of all outstanding Indebtedness of Debtor to Bank, and the termination
of all commitments of Bank to extend credit to Debtor, existing at the time Bank
receives written notice from Debtor of the termination of this Agreement.
     4. Obligations of Bank. Bank has no obligation to make any loans hereunder.
Following the occurrence and during the continuance of an Event of Default and
following notice from Bank to Debtor that Bank intends to enforce its security
interest in the Collateral, any money received by Bank in respect of the
Collateral may be deposited, at Bank’s option, into a non-interest bearing
account over which Debtor shall have no control, and the same shall, for all
purposes, be deemed Collateral hereunder.
     5. Representations and Warranties. Each Debtor, represents and warrants to
Bank that: (a) Debtor’s legal name is exactly as set forth on the first page of
this Agreement, and all of Debtor’s organizational documents or agreements
delivered to Bank are complete and accurate in every respect; (b) Debtor is the
owner and has possession or control of the Collateral and Proceeds, except for
any Collateral located in offsite data centers; (c) Debtor has the exclusive
right to grant a security interest in the Collateral and Proceeds; (d) all
Collateral and Proceeds are genuine, free from liens, adverse claims, setoffs,
default, prepayment, defenses and conditions precedent of any kind or character,
except the lien created hereby or as otherwise agreed to by Bank, or as
heretofore disclosed by Debtor to Bank, in writing; (e) all statements contained
herein and, where applicable, in the Collateral are true and complete in all
material respects; (f) no financing statement covering any of the Collateral or
Proceeds, and naming any secured party other than Bank, is on file in any public
office, except for financing statements filed with respect to security interests
and liens permitted under the Credit Agreement; (g) all property

2



--------------------------------------------------------------------------------



 



subject to chattel paper has been properly registered and filed in compliance
with law and to perfect the interest of Debtor in such property, and all such
Collateral and Proceeds comply with all applicable laws concerning form, content
and manner of preparation and execution; and (h) where the Collateral consists
of equipment, Debtor is not in the business of selling goods of the kind
included within such Collateral.
     6. Covenants of Debtor.
     (a) Each Debtor, agrees in general: (i) to permit Bank to exercise its
powers; (ii) to execute and deliver such documents as Bank deems necessary to
create, perfect and continue the security interests contemplated hereby;
(iii) not to change its name, and as applicable, its chief executive office or
the jurisdiction in which it is organized and/or registered without giving Bank
written notice thereof; (iv) not to change the places where Debtor keeps any
Collateral or Debtor’s records concerning the Collateral and Proceeds except
where such change is reported in the quarterly compliance certificate delivered
by Debtor pursuant to the Credit Agreement; and (v) to cooperate with Bank in
perfecting all security interests granted herein and in obtaining such
agreements from third parties as Bank deems necessary, proper or convenient in
connection with the preservation, perfection or enforcement of any of its rights
hereunder.
     (b) Each Debtor agrees with regard to the Collateral and Proceeds, unless
Bank agrees otherwise in writing: (i) that Bank is authorized to file financing
statements in the name of Debtor to perfect Bank’s security interest in
Collateral and Proceeds; (ii) to insure the Collateral with Bank named as loss
payee, in form, substance and amounts, under agreements, against risks and
liabilities in accordance with the Credit Agreement,; (iii) where applicable, to
operate the Collateral in accordance with all applicable statutes, rules and
regulations relating to the use and control thereof where the failure to do so
would have a material adverse effect of Debtor, and not to use any Collateral
for any unlawful purpose or in any way that would void any insurance required to
be carried in connection therewith; (iv) not to remove the Collateral from
locations disclosed to Bank except in the ordinary course of Debtor’s business
or to dispose thereof as permitted in the Credit Agreement; (v) if requested by
Bank following an Event of Default and notice to Debtor that Bank intends to
enforce its security interest in the Collateral, to receive and use reasonable
diligence to collect Collateral consisting of accounts and other rights to
payment and Proceeds, in trust and as the property of Bank, and to immediately
endorse as appropriate and deliver such Collateral and Proceeds to Bank daily in
the exact form in which they are received together with a collection report in
form satisfactory to Bank; (vi) not to commingle Collateral or Proceeds, or
collections thereunder, with other property; (vii) to give only normal
allowances and credits and to advise Bank thereof immediately in writing if they
affect any rights to payment or Proceeds in any material respect; (viii) from
time to time, but not more often than once each quarter if no Event of Default
shall have occurred and be continuing, when requested by Bank, to prepare and
deliver a schedule of all Collateral and Proceeds subject to this Agreement and,
following an Event of Default and notice to Debtor that Bank intends to enforce
its security interest in the Collateral, to assign in writing and deliver to
Bank all accounts, contracts, leases and other chattel paper, instruments,
documents and other evidences thereof; (ix) in the event Bank elects to receive
payments of rights to payment or Proceeds hereunder

3



--------------------------------------------------------------------------------



 



following an Event of Default and notice to Debtor that Bank intends to enforce
its security interest in the Collateral, to pay all expenses incurred by Bank in
connection therewith, including expenses of accounting, correspondence,
collection efforts, reporting to account or contract debtors, filing, recording,
record keeping and expenses incidental thereto; and (x) to provide any service
and do any other acts which may be necessary to maintain, preserve and protect
all Collateral and, as appropriate and applicable, to keep all Collateral in
good and saleable condition, to deal with the Collateral in accordance with the
standards and practices adhered to generally by users and manufacturers of like
property, and to keep all Collateral and Proceeds free and clear of all
defenses, rights of offset and counterclaims.
     (c) If Debtor or eTelecare Global Solutions, Inc., a Metro-Manila
Philippines corporation forms, or acquires all of the issued and outstanding
equity interests any corporation, limited liability company or partnership,
Debtor shall cause such entity to promptly join this Agreement pursuant to a
joinder agreement in form and substance satisfactory to Bank.
     7. Powers of Bank. Each Debtor appoints Bank its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Bank’s officers and employees, or any of them following the
occurrence and during the continuance of an Event of Default: (a) to perform any
obligation of Debtor hereunder in Debtor’s name or otherwise; (b) to give notice
to account debtors or others of Bank’s rights in the Collateral and Proceeds, to
enforce or forebear from enforcing the same and make extension and modification
agreements with respect thereto; (c) to release persons liable on Collateral or
Proceeds and to give receipts and acquaintances and compromise disputes in
connection therewith; (d) to release or substitute security; (e) to resort to
security in any order; (f) to prepare, execute, file, record or deliver notes,
assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Bank’s interest in the Collateral and Proceeds; (g) to receive, open and read
mail addressed to Debtor; (h) to take cash, instruments for the payment of money
and other property to which Bank is entitled; (i) to verify facts concerning the
Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in its own
name or a fictitious name; (j) to endorse, collect, deliver and receive payment
under instruments for the payment of money constituting or relating to Proceeds;
(k) to prepare, adjust, execute, deliver and receive payment under insurance
claims, and to collect and receive payment of and endorse any instrument in
payment of loss or returned premiums or any other insurance refund or return,
and to apply such amounts received by Bank, at Bank’s sole option, toward
repayment of the Indebtedness or, where appropriate, replacement of the
Collateral; (l) to exercise all rights, powers and remedies which Debtor would
have, but for this Agreement, with respect to all Collateral and Proceeds
subject hereto; (m) to enter onto Debtor’s premises in inspecting the
Collateral; (n) to make withdrawals from and to close deposit accounts or other
accounts with any financial institution, wherever located, into which Proceeds
may have been deposited, and to apply funds so withdrawn to payment of the
Indebtedness; (o) to preserve or release the interest evidenced by chattel paper
to which Bank is entitled hereunder and to endorse and deliver any evidence of
title incidental thereto; and (p) to do all acts and things and execute all
documents in the name of Debtor or otherwise, deemed by Bank

4



--------------------------------------------------------------------------------



 



as necessary, proper and convenient in connection with the preservation,
perfection or enforcement of its rights hereunder.
     8. Payment of Premiums, Taxes, Charges, Liens and Assessments. Each Debtor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral and Proceeds in accordance with the
Credit Agreement, and upon the failure of Debtor to do so, Bank at its option
may pay any of them. Any such payments made by Bank shall be obligations of
Debtor to Bank, due and payable immediately upon demand, together with interest
at a rate determined in accordance with the provisions of this Agreement, and
shall be secured by the Collateral and Proceeds, subject to all terms and
conditions of this Agreement.
     9. Events of Default. The occurrence or happening, at any time and from
time to time, of any Event of Default (as defined in the Credit Agreement) shall
constitute a default hereunder (“Event of Default”).
     10. Remedies. Upon the occurrence of any Event of Default and notice to
Debtor that Bank intends to enforce its security in the Collateral, Bank shall
have all other rights, powers, privileges and remedies granted to a secured
party upon default under the Uniform Commercial Code or the equivalent body of
law in the applicable jurisdiction or otherwise provided by law, including
without limitation, the right (a) to contact all persons obligated to Debtor on
any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Bank; and (b) to sell, lease, license or
otherwise dispose of any or all Collateral. All rights, powers, privileges and
remedies of Bank shall be cumulative. No delay, failure or discontinuance of
Bank in exercising any right, power, privilege or remedy hereunder shall affect
or operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales or other disposition, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions. While an Event of Default exists, and after Bank notifies Debtor
it intends to foreclose its security in the Collateral: (a) Debtor will deliver
to Bank from time to time, as requested by Bank, current lists of all Collateral
and Proceeds; (b) Debtor will not dispose of any Collateral or Proceeds except
on terms approved by Bank; (c) at Bank’s request, Debtor will assemble and
deliver all Collateral and Proceeds, and books and records pertaining thereto,
to Bank at a reasonably convenient place designated by Bank; and (d) Bank may,
without notice to Debtor, enter onto Debtor’s premises and take possession of
the Collateral. With respect to any sale or other disposition by Bank of any
Collateral subject to this Agreement, Debtor hereby expressly grants to Bank the
right to sell such Collateral using any or all of Debtor’s trademarks, trade
names, trade name rights and/or proprietary labels or marks. Debtor further
agrees that Bank shall have no obligation to process or prepare any Collateral
for sale or other disposition.

5



--------------------------------------------------------------------------------



 



     11. Disposition of Collateral and Proceeds; Transfer of Indebtedness. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in accordance with the other Loan
Documents. Upon the transfer of all or any part of the Indebtedness, Bank may
transfer all or any part of the Collateral or Proceeds and shall be fully
discharged thereafter from all liability and responsibility with respect to any
of the foregoing so transferred, and the transferee shall be vested with all
rights and powers of Bank hereunder with respect to any of the foregoing so
transferred; but with respect to any Collateral or Proceeds not so transferred,
Bank shall retain all rights, powers, privileges and remedies herein given.
     12. Miscellaneous. When there is more than one Debtor named herein: (a) the
word “Debtor” shall mean all or any one or more of them as the context requires;
(b) the obligations of each Debtor hereunder are joint and several; and
(c) until all Indebtedness shall have been paid in full, no Debtor shall have
any right of subrogation or contribution, and each Debtor hereby waives any
benefit of or right to participate in any of the Collateral or Proceeds or any
other security now or hereafter held by Bank. Debtor hereby waives any right to
require Bank to (i) proceed against Debtor or any other person, (ii) marshal
assets or proceed against or exhaust any security from Debtor or any other
person, (iii) perform any obligation of Debtor with respect to any Collateral or
Proceeds, and (iv) make any presentment or demand, or give any notice of
nonpayment or nonperformance, protest, notice of protest or notice of dishonor
hereunder or in connection with any Collateral or Proceeds. Debtor further
waives any right to direct the application of payments or security for any
Indebtedness of Debtor or indebtedness of customers of Debtor.
     13. Notices. All notices, requests and demands required under this
Agreement must be in writing, addressed to Bank at the address specified in any
other loan documents entered into between Debtor and Bank and to Debtor at the
address of its chief executive office (or principal residence, if applicable)
specified below or to such other address as any party may designate by written
notice to each other party, and shall be deemed to have been given or made as
follows: (a) if sent by hand delivery, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or three days after deposit in the U.S. mail,
first-class and postage prepaid; (c) if sent by facsimile, upon receipt and
(d) if sent by electronic mail upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not received during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been received at the opening of business on the next Business Day for the
recipient.
     14. Successors; Assigns; Amendment. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

6



--------------------------------------------------------------------------------



 



     15. Severability of Provisions. If any provision of this Agreement shall be
held to be prohibited by or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
     16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona.
     17. Corporate Information. Each Debtor hereby represents and warrants that
the information below is accurate:

                  Chief Executive     State of   Office/Principal Place of
Debtor   Organization   Business  
eTelecare Global Solutions-US, Inc.
  Delaware   Scottsdale, Arizona
eTelecare Global Solutions-AZ, Inc.
  Arizona   Scottsdale, Arizona

[CONTINUED ON NEXT PAGE]

7



--------------------------------------------------------------------------------



 



                            eTelecare Global                 eTelecare Global  
                Solutions-US, Inc.                 Solutions-AZ, Inc.  
Location of Equipment
  602 E. Huntington Drive   8901 E. Raintree Drive
 
  Suite H   Suite 100
 
  Monrovia, CA 91016   Scottsdale, AZ 85260
 
       
 
  604 E. Huntington Drive   609 30th Avenue NW
 
  Suite B   Minot, ND 58703
 
  Monrovia, CA 91016    
 
       
 
  Data Foundry   Metro Center Mall
 
  7401 E. Ben White Blvd.   1330 20th Avenue SW
 
  Suite 100, Building 1   Minot, ND 58701
 
  Austin, TX 78741    
 
       
 
  Sterling — Digital Reality   1215 W. Cherry Street
 
  120 E. Van Buren   VR-120
 
  Phoenix, AZ 85004   Vermillion, SD 57069
 
       
 
      6090 Zenith Court, NE
 
      Rio Rancho, NM 87114
 
       
 
      4611 E. Baseline
 
      Phoenix, AZ 85042
 
       
 
      1801 E. Camelback Road
 
      Phoenix, AZ 85016
 
       
 
      Data Foundry
 
      7401 E. Ben White Blvd.
 
      Suite 100, Building 1
 
      Austin, TX 78741
 
       
 
      Sterling — Digital Reality
 
      120 E. Van Buren
 
      Phoenix, AZ 85004

[END OF DOCUMENT TEXT. SIGNATURES TO FOLLOW]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of July 23,
2007.

              eTELECARE GLOBAL SOLUTIONS-US, INC., a Delaware corporation
 
       
 
  By   /s/ J. Michael Dodson
 
            J. Michael Dodson, Chief Financial Officer
 
            eTELECARE GLOBAL SOLUTIONS-AZ, INC., an Arizona corporation  
 
  By   /s/ J. Michael Dodson
 
       
 
      J. Michael Dodson, Chief Financial Officer

[Signature Page to Security Agreement (Borrower)]

